Citation Nr: 1643664	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-26 503	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1954 to September 1983.  His decorations include a Vietnam Service Medal and a National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the claimed disability.

In a November 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in July 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The Board notes that the Veteran also initiated an appeal of entitlement to an increased initial rating for coronary artery disease; however, the RO increased the initial rating to 100 percent in a May 2016 rating decision.  As this appeal was granted in full, the issue is no longer in appellate status or before the Board.


FINDING OF FACT

On July 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative, the American Legion, indicated in a July 2016 written statement that the Veteran was 100 percent service-connected for his heart and wanted to withdraw his appeal.  In September 2016, the Veteran's representative reiterated in another written statement that the Veteran wished to withdraw his appeal effective immediately.  In light of these statements, the Veteran has withdrawn the appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


